Dear Senator Woods:
This opinion is in response to your question which asks:
         Do private utility companies, whose business is regulated by the Public Service Commission and who have exclusive right to provide service, fall under the provisions of Article 10, section 22 of the Constitution, requiring that any increase in fees are subject to a vote of the people?
Article X, Section 22 of the Missouri Constitution states in relevant part as follows:
              (a). Counties and other political subdivisions are hereby prohibited from levying any tax, license or fees, not authorized by law, charter or self-enforcing provisions of the constitution when this section is adopted or from increasing the current levy of an existing tax, license or fees, above that current levy authorized by law or charter when this section is adopted without the approval of the required majority of the qualified voters of that county or other political subdivision voting thereon.
By explicit language, Article X, Section 22, applies only to counties and other political subdivisions of the state. Private utility companies are neither counties nor political subdivisions and, therefore, are not subject to the provisions of Article X, Section 22.
CONCLUSION
It is the opinion of this office that Article X, Section 22, Missouri Constitution, does not apply to private utility companies.
Very truly yours,
                                  JOHN ASHCROFT Attorney General